                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEVON TERRELL ABNEY,

              Plaintiff,                      Case No. 2:20-cv-10415
                                              District Judge Gershwin A. Drain
v.                                            Magistrate Judge Anthony P. Patti

DOLGENCORP, LLC,

           Defendant.
_________________________/

 ORDER GRANTING DEFENDANT’S MOTION TO TAKE PLAINTIFF’S
   DEPOSITION (ECF No. 19) AND EXTENDING DISCOVERY AND
             DISPOSITIVE MOTION DEADLINES

      This matter came before the Court for consideration of Defendant’s motion

to take Plaintiff’s deposition (ECF No. 19), Plaintiff’s response in opposition (ECF

No. 22), and Defendant’s reply brief (ECF No. 24). Judge Drain referred this

motion to me for a hearing and determination. (ECF No. 20.) As a result of the

COVID-19 pandemic, a hearing via Zoom technology was held on July 9, 2021, at

which counsel appeared and the Court entertained oral argument regarding the

motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant’s motion to take Plaintiff’s

deposition (ECF No. 19) is GRANTED as follows:
       Plaintiff must complete, sign, and mail to opposing counsel the
        three authorizations for release of information included in ECF No.
        24-2 (Exhibit A to Defendant’s reply brief) by Wednesday, July
        14, 2021.

       Plaintiff must immediately locate and send to opposing counsel by
        e-mail those materials he received from the City of Detroit through
        his FOIA request. Should Defendant fail to receive the e-mailed
        materials from Plaintiff (which Plaintiff represented at the hearing
        would come from either or both of the following e-mail accounts:
        crights.amend@gmail.com or at7412@yahoo.com), it may issue a
        subpoena for the materials from Attorney Shaun Godwin
        (shaun@godwinlegal.com) directly.

       Although Plaintiff has missed the deadline for filing his amended
        complaint set forth in the Court’s June 21, 2021 opinion and order
        (ECF No. 21, PageID.287-288), he may do so by Tuesday, July
        20, 2021. Should he fail to timely file the amended complaint in
        compliance with the parameters set forth in the Court’s order (ECF
        No. 21, PageID.287-288), any untimely or non-conforming version
        that gets filed will be stricken from the record.

       Plaintiff’s request for a written deposition pursuant to Fed. R. Civ.
        P. 31 is DENIED. Plaintiff must sit for a deposition, held via
        Zoom technology, between Wednesday, July 21, 2021, and the
        discovery deadline, which the Court will extend to Tuesday,
        September 14, 2021.

       The Court will also EXTEND the dispositive motion deadline to
        Wednesday, October 6, 2021. No other scheduling order dates
        will be altered at this time.

      Finally, the Court awards no costs as technical issues, misunderstandings

regarding whether information had been sent, incorrect releases, and the filing of

Plaintiff’s amended complaint before his deposition contributed to the necessity of

the instant motion. However, should Defendant need to file any additional motions

                                         2
to compel, the Court may award attorney fees and sanctions pursuant to Fed. R.

Civ. P. 37. Failure to comply with this order may result in the sanctions

specified in Fed. R. Civ. P. 37(b)(2) and (d)(3), up to and including a dismissal

of this case.

   IT IS SO ORDERED.

Dated: July 12, 2021                 ______________________
                                     Anthony P. Patti
                                     UNITED STATES MAGISTRATE JUDGE




                                        3
